UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2197



ADA SHERRILL,

                                              Plaintiff - Appellant,

          versus


WILLIAM HENDERSON, Postmaster General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-3405-PJM)


Submitted:   May 31, 2001                  Decided:   July 30, 2001


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn R. Bennett, Suitland, Maryland, for Appellant. Stephen M.
Schenning, United States Attorney, Nadira Clarke, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ada Sherrill appeals the district court’s orders granting sum-

mary judgment for the Postmaster General and denying reconsidera-

tion of that order.   We have reviewed the record and the district

court’s opinion and orders and find no reversible error.    We note

in particular Sherrill suffered no adverse employment action.   See

Von Gunten v. Maryland, 243 F.3d 858, 865-66 (4th Cir. 2001); Page

v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981) (en banc).    Further,

we find the district court did not abuse its discretion in denying

Sherrill’s motion for reconsideration.    See Collison v. Interna-

tional Chem. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994).

     Accordingly, we affirm both orders on the reasoning of the

district court.   See Sherrill v. Henderson, No. CA-99-3405-PJM (D.

Md. July 12 & Aug. 3, 2000).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2